        Case 8:18-cv-01542-AG-ADS Document 23 Filed 02/06/19 Page 1 of 4 Page ID #:315
 Name and address:
 John R. Clifford (SBN 124203)
 Marty B. Ready (SBN 239135)
 Wilson Elser Moskowitz Edelman & Dicker, LLP
 401 West A Street, Suite 1900
 San Diego, CA 92101
 john.clifford@wilsonelser.com / marty.ready@wilsonelser.com
 T: (619) 321-6200; F: (619) 321-6201
 Attorneys for Defendant, Apple Tree International Corp.

                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
P&P Imports LLC, a California limited liability                  CASE NUMBER:
company,                                                                          8:18-cv-01542-AG-ADS
                                                  PLAINTIFF(S)
                              v.
APPLE TREE INTERNATIONAL CORP., and DOES
1-10 inclusive                                                               NOTICE OF APPEARANCE OR
                                                                             WITHDRAWAL OF COUNSEL
                                                DEFENDANT(S)

                                                     INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case, (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)
Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I,
and IV of this form, then file and serve the form in the case.
Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court, In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form 0-123). See Form 0-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Marty B. Ready                                                              CA Bar Number: 239135

Firm or agency: Wilson Elser Moskowitz Edelman & Dicker, LLP

Address: 401 West A Street, Suite 1900, San Diego, CA 92101

Telephone Number: (619) 321-6200                                   Fax Number:     (619) 321-6201

Email: martyseady@wilsonelser,com

Counsel of record for the following party or parties: Apple Tree International Corp.




G-123 (9/17)                         NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                   Page 1 of 2
        Case 8:18-cv-01542-AG-ADS Document 23 Filed 02/06/19 Page 2 of 4 Page ID #:316
SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the following options:

 II     The attorney listed above has already appeared as counsel of record in this case and should have been added to the
        docket. The date of the attorney's first appearance in this case:
 INI    The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
        this attorney's firm or agency have previously appeared in the case,
        The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
        of this attorney's firm or agency have previously appeared in the case.
        By order of the court dated                            in case number                                 (see attached
        copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
        This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
        U.S.C. § 1407 from the                       District of                          , where it was assigned case number
                                   The attorney listed above is counsel of record in this case in the transferee district, and is
        permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
        admission to practice pro hac vice and without the appointment of local counsel.
        On                            , the attorney listed above was granted permission to appear in this case pro hac vice
        before the Bankruptcy Court, and  L.Bankr.R. 8 authorizes the continuation of that representation in this case before
        the District Court.

 In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:

         D USAO      I I FPDO    n CJA Appointment D Pro Bono                 Retained


SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
 Notices of Electronic Filing will be terminated. Please select one of the following options:

        The attorney named above has already been relieved by the Court as counsel of record in this case and should
        have been removed from the docket. Date of the order relieving this attorney:

        Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
        named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
        party or parties indicated.
        (Note: if you are removing yourselffrom the docket of this case as a result of separating from a firm or agency, you
        should consult Local Rules 5-4,8.1 and 83-2.4 and Form G-06 ("Notice of Change of Attorney Business or Contact
        Information"), concerning your obligations to notify the Clerk and parties of changes in your business or contact
        information.)
        The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
        filing. Date party was dismissed:

 D      The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
        filed:


SECTION IV - SIGNATURE

 I request that the Clerk update the docket as indicated above.


       Date: February 6, 2019                           Signature: Is/ Marty B. Ready

                                                        Name:        Marty B. Ready


G-123 (9/17)                           NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                     Page 2 of 2
Case 8:18-cv-01542-AG-ADS Document 23 Filed 02/06/19 Page 3 of 4 Page ID #:317



      JOHN R. CLIFFORD, ESQ. SBN 124203)
      MARTY B. READY, ESQ. ( BN 239135)
      WILSON, ELSER, MOSKOWITZ,
        EDELMAN & DICKER LLP
      401 West A Street, Suite 1900
      San Diego, CA 92101
      Telephone: (619) 321-6200
      Facsimile: (619) 321-6201
      Email: j ohn.clifford@wilsonelsencom
             marty.ready@wilsonelser. corn
       Attorneys for Defendant
       Apple Tree International Corp.


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


      P&P IMPORTS, LLC, a California               Case No. 8:18-cv-01542 AG (KESx)
      Limited Liability Corporation,
                                                   CERTIFICATE OF SERVICE
                                 Plaintiff,
                                                   Judge:        Hon. Andrew J. Guilford
               vs.                                 Location:     Courtroom 10D
      APPLE TREE INTERNATIONAL                     Magistrate: Hon. Karen E. Scott
      CORP. and Does 1-10 Inclusive,               Location: 6D
                                 Defendants,


               I, the undersigned, am employed in the county of San Diego, State of
      California. I am over the age of 18 and not a party to the within action; my business
      address is 401 West A Street, Suite 1900, San Diego, California, 92101.
               On February 6, 2019, I caused to be served the following document(s):

      NOTICE OF APPEARANCE OF COUNSEL: MARTY B. READY
       0 BY PERSONAL SERVICE - By placing a true and correct copy of the
       aforementioned document(s) in an envelope, correctly addressed to the recipient(s)
       listed for personal delivery to the recipient(s) at the address(es) so noted.
      /7/



                                        CERTIFICATE OF SERVICE            8:18-ev-01542 AG (KESx)
       I936283v.1
Case 8:18-cv-01542-AG-ADS Document 23 Filed 02/06/19 Page 4 of 4 Page ID #:318



       0 BY MAIL - As follows: I am "readily familiar" with the firm's practice of
       collection and processing correspondence for mailing. Under that practice it would
       be deposited with the U.S. Postal Service on that same day with postage thereon
       fully prepaid at San Diego, California in the ordinary course of business. The
       envelope was sealed and placed for collection and mailing on this date following our
       ordinary practices. I am aware that on motion of the party served, service is
       presumed invalid if postal cancellation date or postage meter date is more than one
       day after date of deposit for mailing in affidavit.
       I:1 BY ELECTRONIC TRANSMISSION VIA ECF — I electronically filed the
       foregoing document(s) with the Clerk of the Court through the CM/ECF system for
       the United States District Court, Southern District of California, which sent
       Notification of Electronic Filing to the -persons listed. Upon completion of
       transmission of said documents, a certified receipt is issued to the filing party
       acknowledging receipt by the CM/ECF system.
        D BY FAX - As follows: I personally sent to the addressee's telecopier number
        a true copy of the above-described documents. Thereafter I sent a true copy in a
        sealed envelope addressed and mailed as indicated above.

        Attorneys for Plaintiff P&P        William E. Levin, Esq.
        Imports LLC                        Steven M. Dicterow, Esq.
                                           Levin & Dicterow
                                           668 N Coast Hwy # 1264
                                           Laguna Beach, CA 92651-1513
                                           Tel: (949) 613-5131
                                           Fax: (949) 607-5004
                                           Email: williamlevin@hotmail.com
                                                  steve.dicterow@levinanddicterow.com



             I declare under penalty of perjury under the laws of the State of California, that
       the above is true and correct. Executed on February 6, 2019, at San Diego,
       California.


                                                      Irene Gonzales




                                                  2
                                      CERTIFICATE OF SERVICE               8:18-cv-01542 AG (KESx)
       1936283n
